Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 10 (paragraph 0059).  
The drawings are objected to because, while the drawings use hatching, some of the hatching is the same through adjacent parts, hatching for each adjacent part should be different so as to clearly indicate that what is being shown are distinct parts.  Figures 1 and 1a for example include proper hatching, the hatching in figures 4a-4d (specifically the sleeve and inner liner are hatched using the same markings), 6, 7, 9, 10, 11 (specifically view B which as the flange and sleeve hatched the same) and 15 is not correct.  Also, figure 1 uses reference characters and names for the parts, it is recommended that the names be removed, however if Applicant wishes to keep the names the name for 22 should be changed to - -outer spherical portion- - to match the name in the disclosure. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the seals (claims 6 and 7, figure 4a is said to show seals in the disclosure but due to the image size and a lack of reference character it cannot be said that a seal element is shown), a complaint layer (claim 8) and “one or more” additional components (claim 20, one additional component can be the shaft however no other components are shown in the drawings thus the “or more” portion of the recitation is not illustrated) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because the abstract is not providing any description about the actual invention as disclosed.  The abstract addresses a complaint layer, however the disclosure states that complaint layers are known in the art and incorporates by reference a document discussing such a layer.  The abstract does not match what is actually described as the invention which is a bearing assembly with a spherical portion, and inner sleeve and an outer race with wear liners between all mating surfaces.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
Paragraph 0005, the additional spacing in lines 1 and 3 should be removed.
Paragraph 0069, 0070 and 0072 use English units, these should be converted to S.I., see MPEP 608.01 IV.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 13 is stating that all of the components can be “independently selected” from a list of three options, however this results in possible combinations not supported by the written description.  Specifically, the instant application discloses one general embodiment which requires one of each shape listed in claim 13, however by stating that each item can be independently selected from the list results in options that run from one of each shape to configurations with three spherical ball bearings, three races or three sleeves.  The written description does not disclose other possible combinations of shapes other than the one arrangement shown, therefore it cannot be said that Applicant had possession of all possible combinations covered by claim 13.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8, 10, 13, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the metes and bounds of “tube-only construction” is unclear.  The specification does not describe or define the term and therefore it is not understood what structures are included or excluded by the recitation.  Does this cover all tubes of any shape, such as with flanges, like figure 1 of the instant application or is this meant to be limited to only tubes that are purely cylindrical, such as figure 4b?  Is this recitation meant to exclude connected elements such as the attached separate flange element on the right of figure 1?  What is the structural requirements for the sleeve to be considered “tube-only”?
Regarding claim 8, the claim as drafted does not depend from a specific claim and thus it is unclear what claim this is meant to further limit.  However, it is unclear, regardless of what claim claim 8 is meant to depend from how such a configuration defined in the claim is possible.  The claim is stating that the complaint layer is between the inner wear sleeve and the inner wear surface of the outer race, but based on claim 1 the inner where layer is between the sleeve and the spherical portion which would not allow the compliant member to be between the inner wear line and the outer race.  Claim 8 also states “the inner wear surface” and regardless of which claim it depends from there would be a lack of antecedent basis for this term.
Regarding claim 10, there is also a lack of antecedent basis for “compliant layer” as the claim depends from claim 7, not claim 8.  Claim 10 should read - - of claim 8, wherein the complaint layer- -.
Claim 13 recites the limitation "the first, second, or third components" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 13 should depend from claim 12, not claim 11.
Claim 17 recites the limitation "the tube" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 17 should depend from claim 16 not claim 14.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 9, 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirigoyen, FR 2038659.
Regarding claim 1, Hirigoyen discloses a bearing assembly comprising the following components: an outer race (2 or 18), a spherical monoball bearing (3 or 19) sized and configured for rotation within the outer race, the spherical monoball bearing further comprising: a spherical portion (ball part 3/19), defining an axial bore (6 or hole allowing insertion of shaft and other components), an inner sleeve (9 or 21) sized and configured for placement and rotation within the axial bore of the spherical portion, and an inner wear liner (13 or 28) between the inner sleeve and the spherical portion; and an outer wear liner (5 or 20) between the outer race and the spherical monoball bearing.
Regarding claim 2, the claim states that “the inner sleeve and the spherical portion lockup and act in unison when friction in the inner wear liner greatly increases due to excessive wear or contamination” which is defining a function of the device or how the device is meant to work.  How a device is meant to work does not provide a further structural limitation and in order to anticipate such a claim the prior art must only be capable of performing the function.  In this case, if the liners wear or get damaged in Hirigoyen due to debris the parts could lock up or seize preventing relative movement.  See MPEP 2114.
Regarding claim 3, Hirigoyen discloses that the sleeve (9 or 21) further comprises one or more flanges engaging the spherical portion (right side of 9 in figure 1 or 22/24 in figure 2, while the claim states “engaging” the drawings in the instant application illustrate that the wear liner arrangement can be between the parts this is what Hirigoyen shows as well).
Regarding claim 5, Hirigoyen discloses that the inner sleeve comprises a tube-only construction (both 9 and 21 are tubes).
Regarding claim 6, Hirigoyen discloses one or more seals (30 and 30’) between outer surfaces of the inner sleeve and the spherical portion.
Regarding claim 7, Hirigoyen discloses that the inner sleeve and the spherical portion define a serpentine gap therebetween optionally containing a seal to limit the influx of contaminants (the tube with the flanges defines a serpentine gap that ultimately houses the wear liner just line in the instant application, in figure 2 it is further shown that the serpentine gap or path can include seals 30 and 30’).  NOTE: “optionally” in this case is defining a possibility but is not a positive requirement of the claim, the recitation is passive and functions the same as stating that the device can include the feature but it is not required, this applies to all other occurrences of the term in the claims.
Regarding claim 9, Hirigoyen discloses that the liner comprises a low friction or self-lubricating material (disclosed as PTFE in the attached translation, this is a known self-lubricating material and is one of the materials disclosed in the instant application).
Regarding claim 11, Hirigoyen discloses a bearing assembly comprising two mating interfaces (between 2 and 3 and 3 and 9 or 18 and 19 and 19 and 21) that can move independently about which adjacent component parts (frame work in which 2 and 18 are attached and the shaft element illustrated are the adjacent components or 2 and 3 can be considered adjacent components along with 3 and 9, the interfaces allow for these components to move independently) may move independently.
Regarding claim 12, Hirigoyen discloses a first component part (2/18) defining a first mating surface (inner spherical surface), a second component part (3/19) defining a first mating surface (outer spherical surface) adjacent the first mating surface of the first component, and a second mating surface (axial bore), a third component part (9/21) defining a first mating surface (outer cylindrical surface) adjacent the second mating surface (axial bore) of the second component; wherein each component may move independently of each other component at an interface of two mating surfaces.
Regarding claim 13, Hirigoyen discloses that each of the first, second, or third component is independently selected from a spherical ball bearing (3/19), a race (2/18), and a sleeve (9/21).
Regarding claim 14, Hirigoyen discloses that the first component part is an outer race (2/18), and the first mating surface thereof is an inner surface (inner spherical surface); the second component part is a spherical ball (3/19) defining an axial bore (central hole) therethrough, wherein the first mating surface thereof is an outer surface (outer spherical surface) and the bore (hole) defines the second mating surface of the second component; the third component is a sleeve (9/21) contained within the bore and defining an outer surface that is the first mating surface of the third component.
Regarding claim 15, Hirigoyen discloses that the sleeve is selected from a tube, a shaft, or an attachment component (the sleeve in Hirigoyen is a tubular member 9/21).
Regarding claim 16, Hirigoyen discloses that the sleeve is a tube (9/21 is a tube).
Regarding claim 17, Hirigoyen discloses that a shaft (6’) is disposed within the tube, and optionally defines another mating interface therewith (in figure 2 the shaft is not keyed to the sleeve and can define another mating interface).
Regarding claim 18, Hirigoyen discloses that the sleeve is an attachment component (“attachment component” is not structurally defining the part nor does the specification define the term as requiring any particular structure, all the parts in a spherical bearing act to ultimately attach 2 components of a system together in a manner that allows relative movement thus any part of a bearing can be considered an attachment component).
Regarding claim 19, Hirigoyen discloses that the sleeve is a shaft (“shaft” is not limited to any particular structure, the tubular sleeve under the broadest reasonable interpretation can be considered a shaft).
Regarding claim 20, Hirigoyen discloses one or more additional component parts (the shaft 6’ can be an additional component), each having at least on additional mating surface for mating to another component part for movement with respect thereto at a mating interface (in figure 2 the shaft is not shown as keyed or secured to the sleeve and thus can provide an additional degree of movement even if it is just intermittent such as during torque overload).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirigoyen, FR 2038659, in view of Bhatt, US PGPub 2008/0031559.
Regarding claim 4, Hirigoyen does not disclose that the inner sleeve comprises two top hat bushings.
Bhatt teaches a similar spherical bearing configuration wherein the inner sleeve is made of two bushings (22) which have the same shape as the “top hat” bushings illustrated in figure 4a of the instant application.
It would have been obvious to one having ordinary skill in the art at the time of effective filing to modify Hirigoyen and use any previously known inner sleeve element, including one where the sleeve comprises two top hat bushings, as taught by Bhatt, since substituting between different known sleeve shapes both known to be used with spherical bearing elements provides the same predictable result of providing an interface between the spherical element of the bearing and shaft or supported element.  Substituting one known sleeve for another known sleeve is not inventive but is rather a substituting of two known elements that both ultimately serve the same function.

Claim(s) 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Hirigoyen, FR 2038659, in view of Lawrence, US PGPub 2015/0211579.
Regarding claim 8, Hirigoyen does not disclose that a compliant layer disposed between the inner wear liner and the inner wear surface of the outer race.
Lawrence teaches that a spherical bearing can include a compliant layer (50) between a wear liner (30) and an adjacent bearing surface (inner surface of 13) for the purpose of providing a pressing force that acts to maintain contact of the liner with the bearing surface as the liner wears thereby reducing the likelihood of a gap forming that would allow the intrusions of particulates that would cause further wear (paragraph 0021).
It would have been obvious to one having ordinary skill in the art at the time of effective filing to modify Hirigoyen and add a complaint layer between any of the wear liners and the adjacent surface, as taught by Lawrence, for the purpose of providing a pressing force that acts to maintain contact of the liner with the bearing surface as the liner wears thereby reducing the likelihood of a gap forming that would allow the intrusions of particulates that would cause further wear.
Regarding claim 10, Hirigoyen in view of Lawrence discloses that the compliant layer comprises thermoplastic or elastomeric polymers, composite materials, metals, woven and non-woven materials, fabrics, plastic wool, steel wools, steel spring, and the like, fiber reinforced materials, carbon fiber reinforced polymers or metal composites, and combinations thereof (see paragraph 0024 of Lawrence).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 9,353,792, figure 4, discloses all the limitation of at least claim 1.  US PGPub 2010/0166354 and USP 7093981 disclose spherical bearings with roller element bearings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/           Primary Examiner, Art Unit 3656